
	
		II
		110th CONGRESS
		1st Session
		S. 581
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Buy American Act to increase the requirement
		  for American-made content, to tighten the waiver provisions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buy American Improvement Act of
			 2007.
		2.Requirements for
			 waivers
			(a)In
			 GeneralSection 2 of the Buy
			 American Act (41 U.S.C. 10a) is amended—
				(1)by striking
			 Notwithstanding and inserting the following:
					
						(a)In
				GeneralNotwithstanding
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Special
				RulesThe following rules shall apply in carrying out the
				provisions of subsection (a):
							(1)Public interest
				waiverA determination that it is not in the public interest to
				enter into a contract in accordance with this Act may not be made after a
				notice of solicitation of offers for the contract is published in accordance
				with section 18 of the Office of Federal Procurement Policy Act (41 U.S.C. 416)
				and section 8(e) of the Small Business
				Act (15 U.S.C. 637(e)).
							(2)Domestic
				bidderA Federal agency entering into a contract shall give
				preference to a company submitting an offer on the contract that manufactures
				in the United States the article, material, or supply for which the offer is
				solicited, if—
								(A)that company’s
				offer is substantially the same as an offer made by a company that does not
				manufacture the article, material, or supply in the United States; or
								(B)that company is
				the only company that manufactures in the United States the article, material,
				or supply for which the offer is solicited.
								(3)Use outside the
				united states
								(A)In
				generalSubsection (a) shall apply without regard to whether the
				articles, materials, or supplies to be acquired are for use outside the United
				States if the articles, materials, or supplies are not needed on an urgent
				basis or if they are acquired on a regular basis.
								(B)Cost
				analysisIn any case in which the articles, materials, or
				supplies are to be acquired for use outside the United States and are not
				needed on an urgent basis, before entering into a contract an analysis shall be
				made of the difference in the cost of acquiring the articles, materials, or
				supplies from a company manufacturing the articles, materials, or supplies in
				the United States (including the cost of shipping) and the cost of acquiring
				the articles, materials, or supplies from a company manufacturing the articles,
				materials, or supplies outside the United States (including the cost of
				shipping).
								(4)Domestic
				availabilityThe head of a Federal agency may not make a
				determination under subsection (a) that an article, material, or supply is not
				mined, produced, or manufactured, as the case may be, in the United States in
				sufficient and reasonably available commercial quantities and of satisfactory
				quality, unless the head of the agency has conducted a study and, on the basis
				of such study, determined that—
								(A)domestic
				production cannot be initiated to meet the procurement needs; and
								(B)a comparable
				article, material, or supply is not available from a company in the United
				States.
								(c)Reports
							(1)In
				generalNot later than 180 days after the end of each of fiscal
				years 2007 through 2011, the head of each Federal agency shall submit to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform of the House of Representatives a
				report on the amount of the acquisitions made by the agency in that fiscal year
				of articles, materials, or supplies purchased from entities that manufacture
				the articles, materials, or supplies outside of the United States.
							(2)Contents of
				reportThe report required by paragraph (1) shall separately
				include, for the fiscal year covered by such report—
								(A)the dollar value
				of any articles, materials, or supplies that were manufactured outside the
				United States;
								(B)an itemized list
				of all waivers granted with respect to such articles, materials, or supplies
				under this Act, and a citation to the treaty, international agreement, or other
				law under which each waiver was granted;
								(C)if any articles,
				materials, or supplies were acquired from entities that manufacture articles,
				materials, or supplies outside the United States, the specific exception under
				this section that was used to purchase such articles, materials, or supplies;
				and
								(D)a summary
				of—
									(i)the total
				procurement funds expended on articles, materials, and supplies manufactured
				inside the United States; and
									(ii)the total
				procurement funds expended on articles, materials, and supplies manufactured
				outside the United States.
									(3)Public
				availabilityThe head of each Federal agency submitting a report
				under paragraph (1) shall make the report publicly available to the maximum
				extent practicable.
							(4)Exception for
				intelligence communityThis subsection shall not apply to
				acquisitions made by an agency, or component thereof, that is an element of the
				intelligence community as specified in, or designated under, section 3(4) of
				the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							.
				(b)DefinitionsSection
			 1 of the Buy American Act (41 U.S.C.
			 10c) is amended by adding at the end the following:
				
					(c)Federal
				AgencyThe term Federal agency means any executive
				agency (as defined in section 4(1) of the Office of Federal Procurement Policy
				Act (41 U.S.C. 403(1))) or any establishment in the legislative or judicial
				branch of the Federal Government.
					(d)Substantially
				AllArticles, materials, or supplies shall be treated as made
				substantially all from articles, materials, or supplies mined, produced, or
				manufactured in the United States, if the cost of the domestic components of
				such articles, materials, or supplies exceeds 75 percent of the total cost of
				all components of such articles, materials, or
				supplies.
					.
			(c)Conforming
			 Amendments
				(1)Section 2 of the
			 Buy American Act (41 U.S.C. 10a) is
			 amended by striking department or independent establishment and
			 inserting Federal agency.
				(2)Section 3 of such
			 Act (41 U.S.C. 10b) is amended—
					(A)in subsection
			 (a), by striking department or independent establishment and
			 inserting Federal agency; and
					(B)in subsection
			 (b), by striking department, bureau, agency, or independent
			 establishment and inserting Federal agency.
					(3)Section 633 of
			 the National Military Establishment Appropriation Act, 1950 (41 U.S.C. 10d) is
			 amended by striking department or independent establishment and
			 inserting Federal agency.
				3.Gao report and
			 recommendations
			(a)Report on scope
			 of waiversNot later than 180 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 report to Congress recommendations to be used in determining, for purposes of
			 applying the waiver provision of section 2(a) of the
			 Buy American Act, as redesignated by section 2(a)
			 of this Act, whether acquiring articles, materials, and supplies mined,
			 produced, or manufactured in the United States would—
				(1)involve
			 unreasonable cost; or
				(2)be inconsistent
			 with the public interest.
				(b)RecommendationsThe
			 report described in subsection (a) shall include recommendations—
				(1)for a statutory
			 definition of unreasonable cost and for standards for determining inconsistency
			 with the public interest; and
				(2)for establishing
			 procedures for applying the waiver provisions of the
			 Buy American Act that can be
			 consistently applied.
				
